      Case 3:18-cv-00527-LRH-WGC Document 108 Filed 03/25/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

HP TUNERS, LLC,                                )
                                               )       CASE NO. 3:18-cv-00527-LRH-WGC
                       Plaintiff,              )
vs.                                            )
                                               )
                                               )       MINUTES OF PROCEEDINGS
KENNETH CNNATA,                                )
                                               )
                       Defendant.              )
                                               )       DATED: March 25, 2021
                                               )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S):              Andrew Bleiman, Esq.

COUNSEL FOR DEFENDANT(S): Bart Larsen, Esq.

MINUTES OF PROCEEDINGS: VIDEO MOTION HEARING

10:32 a.m. Court convenes.

       The court hold today’s hearing regarding Defendant’s Motion for Limited Extension of

Discovery Deadlines (Fourth Request) (ECF No. 101); Plaintiff’s Response (ECF No. 104) and

Defendant’s Reply (ECF No. 107).

       The court advises that in view of the filing of the Defendant’s Motion to Compel

(ECF No. 106), the dispositive motion deadline of May 3, 2021, would appear to be jeopardy as

it would be unlikely that the court could resolve the motion to compel before the parties are

required to file their dispositive motions. Therefore, the court advises the parties that rather than

extending the current discovery deadline, the court is inclined to extend the deadlines for




                                                   1
     Case 3:18-cv-00527-LRH-WGC Document 108 Filed 03/25/21 Page 2 of 3




dispositive motions and the joint pretrial order and maintain the current discovery deadline of

March 31, 2021 (ECF No. 84).

       Mr. Bleiman suggests deferring the extension of the May 3, 2021, dispositive motions

deadline until after it is determined that the Motion to Compel (ECF No. 106) was properly filed

and/or the court enters a ruling. Mr. Bleiman states that if the Motion to Compel (ECF No. 106)

is denied, then it would be Plaintiff’s preference that the dispositive motions deadline remain as

scheduled. The court reiterates, however, that it is not likely that the court could resolve the

discovery motion sufficiently in advance of the dispositive motion deadline.

       The court grants in part Defendant’s Motion for Limited Extension of Discovery

Deadlines (ECF No. 101). The court extends the following deadlines:

       Dispositive Motions:                                   June 30, 2021

       Joint Pre-trial Order:                                 July 30, 2021.

       The discovery deadline will remain intact (March 31, 2021). In the event dispositive

motions are filed, the deadline for filing the proposed joint pretrial order will be suspended until

thirty (30) days after decision on the dispositive motions or further court order.

       The court discusses Defendant’s Motion to Compel (ECF No. 106) in general with the

parties and provides preliminary thoughts regarding the disputed discovery requests. The court

advises no ruling on the Motion to Compel (ECF No. 106) will be made today but will await

complete briefing prior to making any ruling on the motion. In the meantime, the court suggests

the parties continue their discussions and try to resolve the pending discovery disputes.

       Mr. Bleiman requests an extension of time to file a response to Defendant’s Motion to

Compel (ECF No. 106). Defendant has no objection to an extension.




                                                  2
     Case 3:18-cv-00527-LRH-WGC Document 108 Filed 03/25/21 Page 3 of 3




       The court grants Plaintiff’s oral motion for an extension of time to respond to Defendant’s

Motion to Compel (ECF No. 106). The response will be due on April 16, 2021. Defendant’s

Reply, if necessary, will be due on April 28, 2021.

       There being no additional matters to address at this time, court adjourns at 11:07 a.m.

       IT IS SO ORDERED.

                                                      DEBRA K. KEMPI, CLERK

                                                      By:      /s/
                                                            Deputy Clerk




                                                3
